Exhibit 10.1 April 19, 2016 BioAmber Sarnia Inc. 1201 Vidal Street South Sarnia, Ontario N7T 7M2 Attention of:Mario Saucier, Chief Financial Officer Re:Letter of Offer of financing no. 101222-01 granted to BioAmber Sarnia Inc. Sir, On the basis of the preliminary information obtained from the Borrower and subject to the acceptance of the present letter of offer of financing, as amended from time to time (the “Letter of Offer”), BDC Capital Inc. (“BDCC”), a wholly owned subsidiary of Business Development Bank of Canada (the “Bank”) is prepared to grant the following financing (the “Financing”). This Letter of Offer supersedes and replaces the letter of offer of financing dated February 19, 2016. FINANCING PURPOSE Working Capital for Growth FUNDING BDCC Mitsui Equity Investment No change to the Financing purpose or funding may be made without BDCC’s prior written consent.The proceeds of the Financing may only be used for this Financing purpose. The Letter of Offer is open for acceptance until April 20, 2016 (the “Acceptance Date”).Unless the Letter of Offer executed by the Financing Parties is received by BDCC no later than the Acceptance Date, the Letter of Offer shall automatically become null and void. Doc#3567154v2B BORROWER: BioAmber Sarnia Inc. (the “Borrower”). FINANCING AMOUNT: $10,000,000.00, in Canadian currency. INTEREST RATE: The Financing and all other amounts owing by the Financing Parties pursuant to the Financing Documents shall bear interest at the following rate: Fixed Rate 13.0% per year, being BDCC’s Base Rate of 5.050% per year plus a variance (the “Variance”) of 7.950% per year. The Interest Expiration Date for this fixed interest rate plan is February 15, 2022. INTEREST CALCULATION: Interest shall be calculated daily on the outstanding principal, commencing on the date of the first disbursement, both before and after maturity, default and judgment. Interest on outstanding principal arrears shall bear interest at the rate applicable to the Financing. Arrears of interest or interest on additional return and other amounts owing by the Financing Parties pursuant to the Financing Documents shall bear interest at the BDCC’s Base Rate plus 5%. In any event, interest on arrears shall be calculated daily and compounded monthly. MATURITY DATE: March 15, 2022 or the date on which the last principal payment hereunder is scheduled to be made, which ever date comes last (the “Maturity Date”). REPAYMENT: Instalments and Balloon Payment Principal of the Financing shall bepayable by way of equal consecutive monthly instalments of $165,000.00 commencing on April 15, 2017 and continuing up to and including February 15, 2022 and by way of one balloon payment of $265,000.00, payable on the Maturity Date.The amounts of the principal instalments are as follows: Instalments Nos.
